                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
UNITED STATES DISTRICT COURT                                                     DATE FILED: 5/24/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   19-CR-862 (VEC)
                 -against-                                      :
                                                                :       ORDER
 JESUS HERNANDEZ,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties have requested that the Court schedule a change-of-plea hearing;

        IT IS HEREBY ORDERED that a change-of-plea hearing will be held on Tuesday, June

22, 2021, at 2:00 P.M. Mr. Hernandez is excused from the June 10, 2021 status conference.

        IT IS FURTHER ORDERED that the change-of-plea proceeding will be held in

Courtroom 443 of the Thurgood Marshall United States Courthouse, located at 40 Foley Square,

New York, New York 10007.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

 PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

 and have his or her temperature taken. Please see the enclosed instructions. Completing the

 questionnaire ahead of time will save time and effort upon entry. Only those individuals who

 meet the entry requirements established by the questionnaire will be permitted entry. Please

 contact chambers promptly if you or your client do not meet the requirements.

        IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

 comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

        IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those
accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



SO ORDERED.

Dated: May 24, 2021                                      _____________________ ________
                                                                               __
                                                      ______________________________
      New York, NY                                                     CAPRON
                                                            VALERIE CAPRONI     NI
                                                            United States District Judge




                                             2 of 3
Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
